Name: Commission Regulation (EEC) No 1647/88 of 10 June 1988 amending Regulation (EEC) No 3938/87 in regard to the monetary compensatory amounts applicable in the milk and milk products sector under Regulations (EEC) No 2262/87 and (EEC) No 1383/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6. 88No L 147/56 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1647/88 of 10 June 1988 amending Regulation (EEC) No 3938/87 in regard to the monetary compensatory amounts applicable in die milk and milk products sector under Regulations (EEC) No 2262/87 and (EEC) No 1383/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas likewise Article 7 ( 1 ) of Commission Regulation (EEC) No 1383/88 of 20 May 1988 laying down special detailed rules for the sale of butter from intervention stock for export to Bangladesh in the form of butter oil or ghee and amending Regulation (EEC) No 1687/76 and (EEC) No 569/88 Q provides for the application of a coefficient to the monetartory amounts ; whereas additions should therefore be made to Table 6 of the appendix of additional codes to Annex I to Regulation (EEC) No 3938/87 ; Whereas the meausres provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were set by Commission Regulation (EEC) No 3938/87 of 23 December 1987 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application (3), as last amended by Regulation (EEC) No 161 1 /88 (4) ; HAS ADOPTED THIS REGULATION : Whereas Article 6 (1 ) of Regulation (EEC) No 2262/87 of 29 July 1987 laying down rules applying to the export of intervention butter for social use in developing countries ^, as last amended by Regulation (EEC) No 3089/87 (*), stipulates that the monetary compensatory amounts on butter and butter oil consigned from a Member State or exported to a non-member country under that Regulation are to be multiplied by a coefficient ; Article 1 1 . In the Table in Part 5 of Annex I to Regulation (EEC) No 3938/87 the following lines are inserted under CN code 0405 after those for additional codes 7159 and 7219 : \ I \ l Positive Negative 'CN-code Table Additional code Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM Hfl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0405 6 7696 \   0,615   739 2,18 499,2 0,243  6 7697 \   0,631   758 2,23 511,7 0,249  6 7698 \   0,701   842 2,48 568,8 0,276  6 7699 l   0,719   863 2,55 583,0 0,283  6 7709 b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef  6 7713 b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef 9 li 2. Table 6 of the appendix of additional codes to Annex I to Regulation (EEC) No 3938/87 is replaced by : (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3. 7. 1987, p. 1 . P) OJ No L 372, 31 . 12. 1987, p. 1 . (4) OJ No L 146, 13 . 6. 1988, p. 1 . (Ã  OJ No L 208, 30. 7. 1987, p. 18. M OJ No L 293, 16. 10. 1987, p. 37. 0 OJ No L 128, 21 . 5. 1988, p. 13 . 14. 6. 88 Official Journal of the European Communities No L 147/57 TABLE 6 CN code Description 0405 In the case that the products is subject to the measures provided for in Regulations (EEC) :Of a fat content by weight : No 3143/85 : No 570/88 No No No No Other : 765/86 2262/87 : 1383/88 2409/86 Formula A, C or D products : Formula B products : 80 % or more but less than 82 % : 7118 7134 7139 7158 7696 7698 7174 7189 82% of more but not excee ­ ding 85 % : 7119 7138 7154 7159 7697 7699 7178 7193 Loss than For these products the monetary compensatory amount applicable is the amount indicated per % milkfat (see b) multiplied by the percentage milkfat content per 100 kg product and affected by the following coefficient in the case the product is subject to measures provided for in Regulation (EEC):80 % and excee ­ ding No 3143/85 : No 570/88 85 % : No 765/86 (coeffi ­ cient : 0,67): Formula A, C or D products : Formula B products : In In an Spain other (coeffi Member cient : State 0,235) : (coeffi ­ cient : 0,160) No 2262/87 No 1383/88 No 2409/86 Other : (coeffi (coeffi cient : cient : II 0,0287) : 0,0327) : \ In In an ­ \ Il Spain other II \ (coeffi Member II \ cient : State II ! \ 0,026) : (coeffi \ Il cient ,: II 0,029) : 7709 7713 7222 7223 7225' In Spain (coeffi ­ cient : 0,335) : In Spain (coeffi ­ cient : 0,509) : In an ­ other Member State (coeffi ­ cient : In an ­ other Member State (coeffi ­ cient : 0,367) : 0,559) : 7194 7197 7198 7199 7214 7218 7219 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 15 June 1988 . x No L 147/58 Official Journal of the European Communities 14. 6. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1988. For the Commission Frans ANDRIESSEN Vice-President